Case 1:20-cr-02046-SAB   ECF No. 5   filed 12/08/20    PageID.6 Page 1 of 1




                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Dec 08, 2020
                                                                     SEAN F. MCAVOY, CLERK




                                                      1:20-CR-2046-SAB
